Citation Nr: 0419523	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  03-08 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for tinea pedis.

2.  Entitlement to a rating in excess of 30 percent for a 
left knee disability.

3.  Entitlement to a rating in excess of 20 percent for a 
right knee disability.

4.  Entitlement to a rating in excess of 10 percent for a 
right hip disability.

5.  Entitlement to a rating in excess of 10 percent for a 
left hip disability.

6.  Entitlement to a rating in excess of 10 percent for 
hammertoes of the right foot.

7.  Entitlement to a rating in excess of 10 percent for 
hammertoes of the left foot.

8.  Entitlement to a compensable rating for left foot pes 
planus.

9.  Entitlement to a compensable rating for dorsal exostosis.

10.  Entitlement to a compensable rating for bilateral 
plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1972 to October 1975.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  The veteran 
testified at a Travel Board hearing before the undersigned in 
November 2003.

In August 2002 the RO, in pertinent part, denied service 
connection for tinea pedis, and increased ratings for 
bilateral knee and hip disabilities.  Correspondence from the 
veteran received in September 2002 may reasonably be 
construed as a notice of disagreement with those 
determinations.  See VA Form 21-4138.

At the November 2003 hearing, the veteran's representative 
raised the matter of service connection for hiatal hernia.  
Language in the August 2003 rating decision suggests that the 
RO considers hiatal hernia service-connected and encompassed 
in the rating for gastroesophageal reflux disease (GERD).  A 
prehearing discussion established that the veteran's 
representative believes the hiatal hernia should be assigned 
a compensable rating separate from GERD.  As such matter has 
not yet been addressed by the RO, it is referred to the RO 
for appropriate action.  

This appeal (with the exception of issues #6 and # 7 on the 
first page of this decision) is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington D.C.  VA will 
notify you if further action is required on your part.


FINDING OF FACT

The veteran has bilateral hammertoes; neither foot exhibits 
claw foot.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent is not warranted for 
right foot hammertoes.  38 C.F.R. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (Code) 5282 (2003).

2.  A rating in excess of 10 percent is not warranted for 
left foot hammertoes.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.71a; Code 5282 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Here, the Board finds that all pertinent mandates of 
the VCAA and implementing regulations are met.  

Well-groundedness is not an issue.  The veteran was notified 
why service connection was granted and why a noncompensable 
rating was assigned for the hammertoe disability in the 
August 2002 RO rating decision and in a January 2003 
statement of the case (SOC).  A December 2001 letter (before 
the rating on appeal), while not specifically mentioning 
"VCAA," advised the veteran of the evidence needed to 
establish his claims and of his and VA's respective 
responsibilities in claims development.  The SOC also 
outlined pertinent VCAA provisions and properly provided 
notice as to the "downstream" issues of increased ratings.  
See VAOPGCPREC 8-2003.  While the December 2001 letter 
advised the veteran to preferably respond in 30 days, it went 
on to inform him that evidence submitted within one year 
would be considered.  The veteran was not specifically 
advised to submit everything in his possession pertaining to 
his claims.  Regardless, the notice to the veteran advising 
him to submit any medical records showing increased severity 
or worsening had essentially the same effect as advising him 
to submit everything he had pertinent to his claims.  Also of 
note, the veteran's representative, indicated at the November 
2003 hearing before the undersigned that VCAA notice as to 
the foot disabilities was satisfactory.

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and post-service private 
and VA treatment records.  He has been afforded several VA 
examinations, most recently in June 2002.  All of VA's due 
process, notice, and assistance duties, including those 
mandated by the VCAA, are met.  The veteran has been notified 
of everything he needed to be notified about; he has had more 
than ample opportunity to respond; and VA has provided all 
assistance it is obligated to provide.  He is not prejudiced 
by the Board proceeding with appellate review at this point.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).



Factual Background

Service medical records reflect neither complaints, treatment 
for, or diagnoses of hammertoes.

A November 2001 letter by a private podiatrist indicated that 
the veteran had bilateral hammer digit syndrome second 
through fifth toes.  The podiatrist indicated the problem 
could be seen on X-rays.

On June 2002 VA examination, hammertoes deformity was 
diagnosed.  

An October 2002 letter, from the same podiatrist who wrote 
the November 2001 letter, indicates that the veteran suffers 
from hammertoes, 1 - 5 bilaterally, and has extreme pain due 
to this condition.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Hammertoe disability is rated under Code 5282, which provides 
a noncompensable rating where a single toe is affected.  
Unilateral hammertoe deformity affecting all toes without 
claw foot warrants a (maximum under the Code) 10 percent 
rating.  38 C.F.R. §  4.71a, Code 5282.  

Where the issue involves the assignment of an initial rating 
for a disability following the award of service connection 
for disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, 
the veteran's bilateral hammertoes symptoms have remained 
relatively consistent throughout the appeals process, and 
hence "staged ratings" are not appropriate.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).  

Analysis

The veteran's hammertoe disability is currently assigned (for 
each foot) the 10 percent maximum scheduler rating provided 
for such disability.  While a higher rating is possible 
(under Code 5278) where there is claw foot, claw foot has not 
been noted or alleged in the instant case (and is not service 
connected).  

The only way the veteran could establish entitlement to a 
higher rating for hammertoe disability is on an 
extraschedular basis.  Referral for extraschedular 
consideration requires a finding that the case presents such 
an exceptional or unusual disability picture as to render 
impractical application of regular scheduler standards.  38 
C.F.R. § 3.321.  Extraschedular consideration at this point 
would appear to be premature, as the disability picture is 
complicated by the fact that the veteran has coexisting foot 
disabilities that are also service connected, with pending 
appeals of the ratings.  It is significant that there is a 
regulatory prohibition against pyramiding (See 38 C.F.R. 
§ 4.14) which may come into play.  The disability picture 
presented by the hammertoes appears inextricably intertwined 
with that presented by the other foot disorders.  However, 
notably, it is neither alleged nor shown that the veteran's 
hammertoes disability has markedly interfered with employment 
or required hospitalization, or interfered with social 
activities beyond the norm for such disability, factors 
requiring referral for extraschedular consideration.  

The preponderance of the evidence is against the claim, and 
thus the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 10 percent for right foot hammertoes is 
denied.

A rating in excess of 10 percent for left foot hammertoes is 
denied.


REMAND

As noted above, in August 2002 the RO denied service 
connection for tinea pedis and increased ratings for 
bilateral knee and hip disabilities.  The veteran thereafter 
expressed his disagreement with these decisions in September 
2002.  The record does not reflect that either a SOC or 
supplemental SOC (SSOC) was issued regarding these issues.  
The Court has held that where a veteran expresses 
disagreement in writing with a rating decision and the RO 
fails to issue a SOC, the Board should remand the issue to 
the RO for issuance of an SOC (as opposed to referring it 
there).  See Manlincon v. West, 12 Vet. App. 238 (1999).

The veteran's other service-connected disabilities of the 
feet (left foot pes planus, dorsal exostosis and bilateral 
plantar fasciitis) were last examined by VA in June 2002.  
The veteran argues that the disorders are more disabling than 
the ratings assigned reflect.  He informs he has received 
ongoing foot treatment subsequent to the June 2002 
examination.  The most recent treatment records are dated in 
October 2003.  As he asserts that the disabilities have 
increased in severity and appear to be outstanding treatment 
records, further development is indicated.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should issue a SOC addressing 
the matters of service connection for 
tinea pedis and increased ratings for 
right knee, left knee, right hip and left 
hip disabilities.  The veteran is advised 
that the Board does not have full 
jurisdiction in these matters unless he 
perfects his appeal (by timely filing a 
substantive appeal) after the SOC is 
issued.  38 C.F.R. § 20.202.  If the 
veteran files a substantive appeal, these 
matters should be processed in accordance 
with established appellate procedures..

2.  The RO should ask the veteran to 
identify the medical providers, both 
private and VA, who have treated him for 
any of the disorders remaining on appeal 
since October 2003, then obtain complete 
clinical records of all such treatment.

3.  The RO should then arrange for a VA 
orthopedic examination to determine the 
current severity of the veteran's foot 
disabilities other than hammertoes.  The 
veteran's claims folder must be available 
to, and reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should be provided the 
applicable rating criteria (Diagnostic 
Codes 5276 -- pes planus, 5284 -- dorsal 
exostosis and 5015 -- plantar fasciitis).  
All pertinent complaints/findings should 
be described in detail.

The examiner should opine as to 
following:  
A.  Whether left foot pes planus is 
pronounced with marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation and not improved by 
orthopedic shoes or appliance; severe 
with objective evidence of marked 
deformity, pain on manipulation and use, 
indication of swelling on use and 
characteristic callosities; moderate with 
weight-bearing line over or medial to 
great toe, inward bowing of the tendo 
achillis and pain on manipulation and use 
of the feet; OR mild with symptoms 
relieved by built-up shoe or arch 
support.  See 38 C.F.R. § 4.71a, Code 
5276.

B.  Whether the symptoms attributed 
solely to dorsal exostosis produce 
moderate, moderately severe or severe 
disability.  See Code 5284.

C.  Whether the veteran's bilateral 
plantar fasciitis results in limitation 
of motion of the affected parts.  See 
Code 5015.

The examiner should also specifically 
discuss the functional limitations 
associated with the veteran's three 
service-connected disabilities of the 
feet (left foot pes planus, dorsal 
exostosis and bilateral plantar 
fasciitis), including precipitating and 
aggravating factors (i.e., movement and 
activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions due to 
pain on motion, and the effect the 
disability has upon daily activities.  
The examiner should further note any 
further functional impairment due to 
pain.  The examination report should 
include whether there is weakened 
movement, including against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, and pain 
on use, and the examiner should opine 
regarding the extent to which these 
factors would result in any further 
limitation of motion and/or function.  If 
the appellant reports flare-ups, the 
examiner should offer an opinion as to 
whether there would be additional limits 
on function during flare-ups, and if 
feasible, express an opinion regarding 
the degree of such further limitation.  
If any specific symptom is attributable 
to more than one foot disability, the 
examiner should indicate to the extent 
possible to which disability entity the 
symptom is most attributable.  If such 
opinion cannot be given, the examiner 
should so indicate.  The examiner should 
explain the rationale for all opinions 
given.   

4.  After the development ordered above 
(and any other action deemed necessary) is 
completed, the RO should readjudicate the  
claims.  If any remains denied, the 
veteran and his representative should be 
furnished an appropriate SSOC and afforded 
the opportunity to respond.  The case 
should be returned to the Board, if in 
order, for further appellate review

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky V. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



